Exhibit 10.2

 

[g69221kmi001.jpg]

 

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

 

 

February 23, 2015

 

To:                             AMAG Pharmaceuticals, Inc.

1100 Winter Street

Waltham, Massachusetts 02451

Attention:                                         Mr. Frank E. Thomas:
Executive Vice President, Chief Operating Officer

Telephone No.:             (617) 498-3377

Facsimile No.:                   (617) 588-0475

 

Re:                             Amendment to Warrants Transactions

 

This letter agreement (this “Amendment”) amends the terms and conditions of the
transactions (the “Transactions”) evidenced by (i) the letter agreement re: Base
Warrants between JPMorgan Chase Bank, National Association, London Branch
(“Dealer”) and AMAG Pharmaceuticals, Inc. (“Company”) dated as of February 11,
2014 (as amended or modified prior to the date hereof, the “Base Confirmation”),
and (ii) the letter agreement re: Additional Warrants between Dealer and Company
dated as of February 13, 2014 (as amended or modified prior to the date hereof,
the “Additional Confirmation” and together with the Base Confirmation, the
“Confirmations”).

 

1.                                      Definitions.  Capitalized terms used
herein without definition shall have the meanings assigned to them in the
Confirmations.

 

2.                                      Representations and Warranties.  Each
party represents to the other party that:

 

(a)                                 it is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization or
incorporation;

 

(b)                                 it has the power to execute and deliver, and
perform its obligations under, this Amendment, and has taken all necessary
action to authorize such execution, delivery and performance;

 

(c)                                  such execution, delivery and performance do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

 

(d)                                 all governmental and other consents that are
required to have been obtained by it with respect to this Amendment have been
obtained and are in full force and effect and all conditions of any such
consents have been complied with;

 

(e)                                  its obligations under this Amendment
constitute its legal, valid and binding obligations, enforceable in accordance
with their respective terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)); and

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.

 

--------------------------------------------------------------------------------


 

(f)                                   each of it and its affiliates is not in
possession of any material nonpublic information regarding Company or its common
stock.

 

3.                                      Amendments.

 

(a)                                 Section 9(p)(i) in each of the Confirmations
is hereby amended and restated as follows:

 

Notwithstanding any other provision of this Confirmation, the Agreement or the
Equity Definitions, in no event will Company at any time be required to deliver
a number of Shares greater than the Maximum Number of Shares to Dealer in
connection with the Transaction, subject to the provisions regarding Deficit
Shares in Section 9(p)(ii).  The “Maximum Number of Shares” shall be (x) prior
to the Share Reservation Date (if any), 1.32 times the product of the Number of
Warrants and the Warrant Entitlement, and (y) on and after the Share Reservation
Date (if any), two times the product of the Number of Warrants and the Warrant
Entitlement.  The “Share Reservation Date” (if any) shall be the first date on
which Company has (x) held a meeting of its stockholders and obtained the
requisite stockholder approvals for an amendment to the Restated Certificate of
Incorporation of Company to increase the number of authorized and unissued
Shares, or otherwise made available for this Transaction additional authorized
and unissued shares, such that Company can reserve for issuance upon exercise
and settlement or termination of the Transaction by all required corporate
action of Company, a number of Shares equal to two times the product of the
Number of Warrants and the Warrant Entitlement (the “Transaction Reservation
Number”), and (y) reserved for issuance upon exercise and settlement or
termination of the Transaction, by all required corporate action of Company, a
number of Shares equal to the Transaction Reservation Number.  Promptly
following the Share Reservation Date, Company shall notify Dealer in writing
that the Share Reservation Date has occurred.

 

(b)                                 A new Section 9(h)(ii)(F) shall be added to
each of the Confirmations which shall read as follows:

 

On any day during the period from and including the date hereof, to and
including the earlier of (x) the final Expiration Date and (y) the Share
Reservation Date (if any), (I) the Notional Unwind Shares (as defined below) as
of such day exceeds a number of Shares equal to 60% of the Maximum Number of
Shares, or (II) Company makes a public announcement of any transaction or event
that, in the reasonable opinion of Dealer would, upon consummation of such
transaction or upon the occurrence of such event, as applicable, and after
giving effect to any applicable adjustments hereunder, cause the Notional Unwind
Shares immediately following the consummation of such transaction or the
occurrence of such event to exceed a number of Shares equal to 60% of the
Maximum Number of Shares.  The “Notional Unwind Shares” as of any day is a
number of Shares equal to (1) the amount that would be payable pursuant to
Section 6 of the Agreement (determined as of such day as if an Early Termination
Date had been designated in respect of the Transaction and as if the Company
were the sole Affected Party and the Transaction were the sole Affected
Transaction), divided by (2) the Settlement Price (determined as if such day
were a Valuation Date).

 

4.                                      No Other Changes.  Except as expressly
set forth herein, all of the terms and conditions of the Confirmations shall
remain in full force and effect.

 

--------------------------------------------------------------------------------


 

5.                                      No Reliance.  Each of Company and Dealer
hereby confirms that it has relied on the advice of its own counsel and other
advisors (to the extent it deems appropriate) with respect to any legal, tax,
accounting, or regulatory consequences of this Amendment, that it has not relied
on the other party or such other party’s affiliates in any respect in connection
therewith, and that it will not hold the other party or such other party’s
affiliates accountable for any such consequences.

 

6.                                      Role of Agent.  Each party agrees and
acknowledges that (i) J.P. Morgan Securities LLC, an affiliate of Dealer
(“JPMS”), has acted solely as agent and not as principal with respect to this
Amendment and (ii) JPMS has no obligation or liability, by way of guaranty,
endorsement or otherwise, in any manner in respect of this Amendment. Each party
agrees it will look solely to the other party (or any guarantor in respect
thereof) for performance of such other party’s obligations under this Amendment.

 

7.                                      Counterparts.   This Amendment may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if all of the signatures thereto and hereto were upon the
same instrument.

 

8.                                      Governing Law.  The provisions of this
Amendment shall be governed by the laws of the State of New York law (without
reference to choice of law doctrine).

 

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to J.P. Morgan
Securities LLC, 383 Madison Ave, New York, NY 10179, and by email to
EDG_Notices@jpmorgan.com and EDG_NY_Corporate_Sales_Support@jpmorgan.com.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

J.P. Morgan Securities LLC, as agent for

 

 

JPMorgan Chase Bank, National Association

 

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

Name:

 

 

 

 

 

 

Accepted and confirmed

 

 

as of the date set forth above:

 

 

 

 

 

AMAG Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

Name:

 

 

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.

 

[Signature Page to Amendment to Warrant Confirmation]

 

--------------------------------------------------------------------------------